             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

                                )
BORUSAN MANNESMANN BORU SANA YI )                                    NON-CONFIDENTIAL
VE TICARET A.~.,                )
                                )
           Plaintiff,           )
                                )                                    Court No. 19-00056
      V.                        )
                                )
UNITED STATES,                  )
                                )
           Defendant.           )
__________________ )
                                          COMPLAINT

       Plaintiff, Borusan Mannesmann Boru Sanayi ve Ticaret A.~. ("BMB"), by and through

its counsel, hereby alleges and states as follows:

                           SUMMARY AND NATURE OF THIS ACTION

        1.     Plaintiff BMB is a Turkish producer and exporter to the United States oflarge

diameter welded line pipe ("LDWP") that is the subject of the affirmative final less than-fair-

value determination and antidumping duty order issued by the U.S. Department of Commerce,

International Trade Administration ("Commerce") that is being challenged in this action. LDWP

is used to construct large pipelines for the transmission of oil and gas. The record evidence

submitted by BMB and verified by Commerce demonstrated that BMB was not dumping LDWP

in the U.S. market, and Commerce therefore should have reached a negative less-than-fair-value

determination with respect to BMB and excluded it from the antidumping duty order on LDWP

from Turkey.

       2.      Commerce's affirmative determination with respect to BMB is the product of four

significant legal errors in the calculation of BMB's dumping margin that should be reversed by

this Court: First, Commerce failed to adhere to its normal date-of-sale methodology for
merchandise sold pursuant to long-term contracts ( called "purchase orders" in this instance) and

instead used the invoice date of individual LDWP shipments as the date of sale. Commerce used

the invoice date, rather than the purchase order date, despite verified record evidence showing

that all material terms of sale were established in the purchase orders for the two pipeline

projects investigated by Commerce and that the prices and all other material sales terms for the

individual shipments were in strict conformity with the terms of those purchase orders.

Correction of that error results in a negative dumping margin. Second, Commerce failed to fully

adjust for a late delivery penalty paid by BMB despite an express consortium agreement that

established BMB's responsibility for this penalty. Correction of this error results in a negative

dumping margin. Third, Commerce adjusted BMB's actual costs of production based on a

finding that a particular market situation ("PMS) existed in Turkey due to subsidies that

"distorted" the market for hot-rolled steel coil ("HRC"), the primary raw material input for

LDWP. Commerce made this determination despite the fact that Commerce has determined in

multiple countervailing duty determinations, including the countervailing duty investigation of

LDWP from Turkey conducted concurrently with the instant antidumping investigation, that

there was no distortion in the market for HRC. Fourth, Commerce erroneously found that BMB

purchased freight and warehousing services from an affiliated supplier in Turkey at less than

arm's length prices. Each of these legal errors is further elaborated below.

                                        JURISDICTION

       3.      Plaintiff bring this action pursuant to Sections 516A(a)(2)(A)(i)(II) and

516A(a)(2)(B)(i) of the Tariff Act of 1930, as amended ("the Act"), 19 U.S.C.

§§ 1516a(a)(2)(A)(i)(II) and (a)(2)(B)(i). This action is an appeal of Commerce's final

determination in the antidumping duty investigation of LDWP from Turkey. Large Diameter


                                                 2
Welded Pipe From the Republic of Turkey: Final Determination ofSales at Less Than Fair

Value, 84 Fed. Reg. 6,362 (Dep't Commerce Feb. 27, 2019) ("Final Determination"), and

accompanying Issues and Decision Memorandum for the Final Affirmative Determination in the

Less-Than-Fair Value Investigation of Large Diameter Welded Pipe from the Republic of

Turkey (Feb. 19, 2019) ("Final Determination IDM'). The Final Determination covers the

period January 1, 2017 through December 31, 2017.

       4.      This Court has jurisdiction by reason of28 U.S.C. § 1581(c).

                                           STANDING

       5.      Plaintiff, BMB, is a producer and exporter of LDWP from Turkey.

       6.      Plaintiff was a party to the underlying investigation by Commerce and

participated in the investigation by supplying questionnaire responses and verifying those

responses with Commerce and by filing a case brief and a rebuttal brief. · Therefore, Plaintiff is

an interested party pursuant to 19 U.S.C. § l 516a(f)(3) and 19 U.S.C. § 1677(9)(A). As an

interested party that actively participated in the proceeding below, Plaintiff has standing to

commence this action under 19 U.S.C. § 1516a(a)(2)(A), 19 U.S.C. § 1516a(d), 28 U.S.C.

§ 2631(c), and 28 U.S.C. § 158l(c).

                               TIMELINESS OF THIS ACTION

       7.      On February 27, 2019, Commerce published in the Federal Register the

challenged Final Determination. On May 2, 2019, Commerce published in the Federal Register

the anti dumping duty order. Large Diameter Welded Pipe From the Republic of Turkey:

Amended Final Affirmative Antidumping Duty Determination and Antidumping Duty Order, 84

Fed. Reg. 18,799 (Dep't Commerce May 2, 2019). Plaintiff filed a summons initiating this

appeal on May 2, 2019 pursuant to Sections 516A(a)(2)(A)(i)(II) and 516A(a)(2)(B)(i) of the


                                                 3
Act, 19 U.S.C. §§ 1516a(a)(2)(A)(i)(II) and (B)(i), which was within thirty (30) days of

publication of the antidumping duty order in the Federal Register. This action was therefore

timely filed pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(II), 28 U.S.C. § 2636(c), and U.S. Court

oflnternational Trade Rule 3. This complaint is being filed on May 3, 2019, which is within 30

days of the filing of the summons and is thus timely filed under Court oflnternational Trade

Rule 3(a)(2).

                                  STATEMENT OF FACTS

       8.       On February 9, 2018, Commerce initiated an antidumping duty investigation into

LDWP from Turkey in response to a petition filed on behalf of American Cast Iron Pipe

Company, Berg Steel Pipe Corp., Dura-Bond Industries, Skyline Steel, Stupp Corporation, and

the American Line Pipe Producers Association (collectively, "Petitioners"). Large Diameter

Welded Pipe From Canada, Greece, India, the People's Republic of China, the Republic of

Korea, and the Republic of Turkey: Initiation of Less-Than-Fair-Value Investigations, 83 Fed.

Reg. 7,154 (Dep't Commerce Feb. 20, 2018).

       9.       On March 6, 2018, Commerce selected BMB and HDM Spirally Welded Steel

Pipe Co. Inc. as the two mandatory respondents to be individually investigated. See

Memorandum to James Maeder, Associate Deputy Assistant Secretary for Antidumping and

Countervailing Duty Operations performing the duties of Deputy Assistant Secretary for

Antidumping and Countervailing Duty Operations, from William Miller, International Trade

Compliance Analyst, Office II, Antidumping and Countervailing Duty Operations, "Less-Than-

Fair Value Investigation of Large Diameter Welded Pipe from the Republic of Turkey:

Respondent Selection," (Mar. 6, 2018).




                                                4
                                                                  NON-CONFIDENTIAL
                                  Facts Related To Date of Sale

       10.     In BMB' s April 2, 2018 initial Section A questionnaire response, it informed

Commerce that it would be reporting invoice date as the date of sale for home market sales, and

final purchase order/contract date as the date of sale on its U.S. sales. BMB's U.S. sales during

the POI consisted of sales made for two U.S. pipeline projects, one known as the [

project and one known as the [                    ] project. Both projects covered multiple

shipments ofLDWP pipe over a period of years. See Letter to Sec'y of Commerce from Morris,

Manning & Martin LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-489-833:

Response to Section A oflnitial Questionnaire," ( Apr. 2, 2018) ("BMB' s Section A

Questionnaire Response") at A-19.

       11.     In that same response and in several supplemental questionnaires, BMB explained

that its sales of LDWP for both projects were made pursuant to long term supply contracts with

U.S. pipeline company customers. These long term supply contracts were in the form of

detailed "purchase orders" that set out each of the sales terms governing BMB's production and

sale of LDWP for that project, including the sales price, quantity, detailed technical product

specifications, delivery schedules, liquidated damages/penalty provisions, and numerous other

material sales terms and conditions. See BMB's Section A Questionnaire Response at Exhibit

A-9; Letter to Sec'y of Commerce from Morris, Manning & Martin, LLP, "Large Diameter

Welded Pipe from Turkey, Case No. A-489-833: Response to Supplemental Sections A and C

Questionnaire," (May 7, 2018) ("BMB' s Supplemental Sections A and C Questionnaire

Response") at 8-13 and Exhibit A-37; Letter to Sec'y of Commerce from Morris, Manning &

Martin, LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-489-833: Response to

Supplemental Sections A-C Questionnaire," (June 15, 2018) ("BMB's Supplemental Sections A-


                                                 5
                                                                       NON-CONFIDENTIAL
C Questionnaire Response") at 25-30. These sales terms could only be changed through a formal

"purchase order modification." BMB explained that those purchase orders could not be modified

by BMB without the explicit permission of the customer and that the customer could only make

modifications by generating a revised purchase order. Id.

         12.      In the [           ] Terms and Conditions, it explicitly stated that no

modifications could be made by the customer after the merchandise was either "completed" or

"delivered" and the terms of sale for this purchase order were [                 ]. BMB's Section A

Questionnaire Response at Exhibit A-9; BMB's Supplemental Sections A and C Questionnaire

Response at Exhibit A-36, p.4. All the merchandise had been produced by the end of December

2016 in strict compliance with the purchase order, [                                        ]. BMB

made [         ] shipments pursuant to that purchase order in [               ]. Letter to Sec'y of

Commerce from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey,

Case No. A-489-833: Response to Second Supplemental Sections A-C Questionnaire," (Aug. 3,

2018) ("BMB' s Second Supplemental Section A-C Questionnaire Response") at Exhibit C-44.

         13.      The final [                  ] purchase order was dated [                     ] and

while the purchase order did not provide explicitly for a date after which the purchase order

could not be modified, all shipments for the project were shipped by the end of 2017 in

accordance with the contracted milestone dates specified in the purchase order. See BMB's

Supplemental Sections A and C Questionnaire Response at Exhibit A-37.

         14.      Consistent with Commerce's established practice of using contract date as the

date of sale for sales made pursuant to long term supply contracts, see 19 C.F.R. § 351.401(i) and

Antidumping Duties; Countervailing Duties: Final Rule, 62 Fed. Reg. 27,296, 27,349-50 (Dep't

Commerce May 19, 1997), BMB reported the date of the purchase order as the date of sale for all


                                                   6
                                                                    NON-CONFIDENTIAL
U.S. shipments of LDWP made under the [                   ] and [                   ] projects. BMB

submitted extensive documentation to demonstrate that the final purchase order date was the

appropriate date of sale for its U.S. sales because (1) all of the material terms of the sale,

including quantity, price, delivery terms and dates, payment terms, and pipe grade, size, and

coating, were set by the final purchase order and explicitly allowed the customer to reject the

sale if the invoice and delivery were not in conformity with every term of the purchase order

including the incorporated Terms and Conditions; (2) there were no changes after the final

purchase order; (3) any changes to the purchase order with [                       ] could only be

made by formalizing all changes in a new binding purchase order which did not happen after

                     ]; ( 4) in the case of [          ], the delivery terms of the purchase order

were [              ] and all the pipe had been produced and was at the port for shipment by the

end of 2016 so no modifications were allowed thereafter; and (5) BMB issued invoices and made

shipments in complete conformity with the final purchase order in all respects. See BMB's

Supplemental Sections A and C Questionnaire Response; BMB's Supplemental Sections A-C

Questionnaire Response; BMB's Second Supplemental Section A-C Questionnaire Response.

         15.    Therefore, Commerce should have found that the date of sale for the

                    ] sale was 2017 (during the POI), while the [              ] date of sale was

2016 based on the final amended purchase order date. There were [            ] shipments in January

2017, but the final purchase order for [             ], all the raw material purchases, production

and delivery to the port were concluded prior to the end of 2016. See id.: Letter to Sec'y of

Commerce from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey,

Case No. A-489-833: Cost Verification Exhibits," (Oct. 15, 2018) at CVE-14.

                               Facts Related To Late Delivery Penalty

         16.    In BMB 's initial Section B questionnaire response, it informed Commerce that it
                                                  7
                                                                    NON-CONFIDENTIAL
was reporting fees associated with a disputed late delivery penalty on sales to one of its major

pipeline customers in the home market as a direct selling expense. Letter to Sec'y of Commerce

from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-

489-833: Response to Sections B-D oflnitial Questionnaire Response," (Apr. 23, 2018)

("BMB's Initial Sections B-D Questionnaire Response") at p.B-48. BMB had entered into a

consortium agreement with two other LDWP producers in Turkey for the specific purpose of

entering into a supply contract with this pipeline customer to supply a particular pipeline project

in Turkey. The consortium agreement was dated [                        ] and made each member

jointly and severally liable vis a vis the pipeline operator customer and set forth that each

member had an obligation to reimburse the other consortium members for any damages caused

by the failure to perform by that member. See BMB's Supplemental Sections A-C Questionnaire

Response at Exhibit A-41.

        17.      In [              ], once the bid was awarded to the consortium, the contract

between the pipeline operator customer and the consortium contained a penalty provision that

required the consortium to pay penalties for any late deliveries. See BMB's Supplemental

Sections A-C Questionnaire Response; Letter to Sec'y of Commerce from Morris, Manning &

Martin, LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-489-833: Submission of

Field Number 38.0 (Direct Selling Expenses) Documentation from BMB's Second Supplemental

Sections A-C Questionnaire," (July 6, 2018) ("BMB's July 6 Supplemental Questionnaire

Response") at Exhibit B-32; BMB's Second Supplemental Section A-C Questionnaire Response.

        18.      While the LDWP for this pipeline project was scheduled to be produced and

delivered by [                  ], significant delays occurred leading the pipeline customer to

impose a substantial penalty on the consortium. See BMB's July 6 Supplemental Questionnaire


                                                  8
Response at Exhibit B-32. BMB was responsible for a majority of these delays based on the

calculations and documentation provided by the customer. The Consortium (based on the

Consortium Agreement) used the customer's calculations to identify the delay that should be

attributed to each member. BMB was obligated to reimburse the other consortium members for

its own delays as provided by the consortium agreement. BMB did in fact reimburse each of the

consortium members on the same day that the penalty was paid to the Customer. See Letter to

Sec'y of Commerce from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from

Turkey, Case No. A-489-833: Submission of Field Number 38.0 (Direct Selling Expenses)

Documentation from BMB's Second Supplemental Sections A-C Questionnaire," (July 6, 2018)

at Exhibit B-32.

                                    Facts Related to PMS Finding

         19.   On July 10, 2018, Petitioners filed a particular market situation ("PMS")

allegation arguing that a PMS existed such that the costs of production of LDWP in Turkey are

distorted based on the cumulative effects of ( 1) the Government of Turkey's control of Eregli

Demir Celik Fabrikiler Ticaret A.S. ("Erdemir"), the largest producer of flat-rolled steel in

Turkey, and its affiliate Iskenderun Demir ve Celik A.S. ("Isdemir"); (2) Turkish subsidies on

the hot-rolled coil ("HRC") and plate inputs; and (3) Turkish imports of HRC and plate from

Russia and Ukraine as a result of Chinese overcapacity. In their PMS allegation, Petitioners

argued that Commerce should make an upward adjustment to BMB's actual cost of production

for LDWP by using the subsidy margin calculated in the CVD investigation of Hot-Rolled Steel

from Turkey. See Letter to Sec'y of Commerce from Wiley Rein LLP, "Large Diameter Welded

Pipe from Turkey: Particular Market Situation Allegation and Factual Information," (July 10,

2018).


                                                 9
       20.     On July 13, 2018 and August 3, 2018, BMB responded to the factual elements

contained in Petitioners' PMS allegation. In these submissions, BMB established that (1)

Commerce has repeatedly found in countervailing duty ("CVD") investigations, including the

companion CVD investigation of LDWP, and in multiple administrative reviews involving other

steel pipe products from Turkey that there is no distortion in the HRC market in Turkey; (2)

BMB did not purchase HRC from Russia or Ukraine for the production of LDWP; (3) China's

HRC market share in Turkey is minimal and has declined significantly since 2015; and (4) the

CVD investigation of hot-rolled steel from Turkey was terminated. See Letter to Sec'y of

Commerce from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey,

Case No. A-489-833: Rebuttal to Petitioners' Particular Market Situation Allegation," (July 13,

2018); Letter to Sec'y of Commerce from Morris, Manning & Martin, LLP, "Large Diameter

Welded Pipe from Turkey, Case No. A-489-833: Rebuttal Factual Information to Petitioners'

Particular Market Situation Allegation," (Aug. 3, 2018).

             Facts Related To Arm's Length Purchase of Services From Affiliated Parties

       21.     In BMB' s initial Section B and C questionnaire responses, BMB reported using

an affiliated company, Borusan Lojistik, as well as other unaffiliated companies to provide

certain freight and warehousing related services associated with its shipments of LDWP. BMB

provided documentation in these questionnaire responses to demonstrate that it purchased home

market inland freight, U.S. inland freight, and international freight at arms'-length prices; See

BMB's Initial Sections B-D Questionnaire Response at Exhibits B-8, C-11, and C-15.

       22.     At Commerce's request, BMB provided additional documentation demonstrating

the arms' -length nature of its purchases of additional services from Borusan Lojistik, including

the expense incurred by Borusan Lojistik when it arranged for freight services on BMB's behalf


                                                 10
with unaffiliated freight service providers. See BMB's Supplemental Sections A-C

Questionnaire Response at Exhibits B-23, B-24, C-27, C-31, and C-34; BMB's Second

Supplemental Sections A-C Questionnaire Response at Exhibits C-46 to C-50.

                             Commerce's Preliminary Determination

       23.     On August 27, 2018, Commerce published the preliminary determination of its

antidumping duty investigation in the Federal Register. Large Diameter Welded Pipe From the

Republic of Turkey: Preliminary Determination ofSales at Less Than Fair Value and

Postponement ofFinal Determination, 83 Fed. Reg. 43,646 (Dep't Commerce Aug. 27, 2018)

("Preliminary Determination") and accompanying Issues and Decision Memorandum (Dep't

Commerce Aug. 20, 2018).

       24.     In the Preliminary Determination, Commerce calculated a 5.29 percent estimated

weighted-average dumping margin for BMB and 1) used the earlier of the invoice date or the

shipment date for date of sale for all ofBMB's home market and U.S. sales; 2) deducted only a

portion of the penalty paid by BMB for its late deliveries as a post-sale price adjustment; 3)

determined that BMB's purchases of freight and warehousing services from Borusan Lojistik

were not at arms'-length based on a 98 to 102 percent test that Commerce used to measure the

arms' -length nature of services provided by an affiliated company; and 4) found that a PMS

existed in Turkey which distorted the cost of production of LD WP based on the factors alleged in

Petitioners' PMS allegation and made an upward adjustment to BMB's costs equal to the CVD

margin calculated in the terminated Hot-Rolled Steelfrom Turkey investigation. Id.

                                  Commerce's Verification of BMB

       25.     On September 10, 2018 and September 17, 2018, respectively, Commerce issued

the sales and cost verification agenda outlines that it intended to follow at BMB's sales and cost

verifications. Normally, such outlines for sales closely mirror the issues contained in
                                                 11
Commerce's Sections A-C questionnaire. Therefore, Commerce's standard sales verification

outline typically includes a section entitled "date of sale." As BMB stated in its brief to

Commerce, this section was included in the sales verification agendas for the LDWP

anti dumping duty investigations for South Korea and Canada. See Letter to Sec'y of Commerce

from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-

489-833: BMB's Case Brief," (Nov. 19, 2018) ("BMB's Case Brief') at p.2. However, it was

removed in the sales verification agenda for the LDWP antidumping duty investigation for

Turkey. Between September 17-21, 2018 and September 24-28, 2018, respectively, Commerce

conducted sales and cost verifications of BMB's responses. See Memorandum to The File from

Elizabeth Eastwood, Program Manager AD/CVD Operations, Office II and Rebecca M. Janz and

William A. Miller, International Trade Compliance Analysts, AD/CVD Operations, Office II,

"Verification of the Sales Response of Borusan Mannesmann Boru Sanayi ve Ticaret A.S.

(Borusan) in the Antidumping Investigation of Large Diameter Welded Pipe from the Republic

of Turkey," (Oct. 22, 2018) ("BMB Sales Verification Report"); Memorandum to The File from

LaVonne Clark, Senior Accountant and Lakshmi Jones, Accountant, "Verification of the Cost

Response ofBorusan Mannesmann Boru Sanayi VE Ticaret A.S. (BMB), in the Antidumping

Duty Investigation of Large Diameter Welded Pipe (LDWP) from Turkey," (Nov. 1, 2018).

       26.     At BMB's sales verification, Commerce verified that BMB's U.S. sales to each of

its U.S. customers, as reported in BMB's U.S. sales database, complied in all respects with the

terms of the final purchase orders for each of the customers. Commerce reviewed the

specifications, the quantities, and the values of each product reported in BMB's U.S. sales

database for both U.S. customers and compared them to the product specifications, and related

quantities and values, in the relevant final purchase orders. This comparison demonstrated that


                                                 12
                                                                NON-CONFIDENTIAL

there were no differences from the terms of the purchase order. Commerce also observed that

the delivery dates contained in the "milestones" were strictly followed. Commerce noted no

discrepancies with respect to the documentation provided. See Letter to Sec'y of Commerce

from Morris, Manning & Martin, LLP, "Large Diameter Welded Pipe from Turkey, Case No. A-

489-833: Sales Verification Exhibits," (Sept. 28, 2018) ("BMB Sales Verification Exhibits") at

Exhibit 4, pp.6, 11-12; BMB Sales Verification Report.

       27.     Commerce also verified the details surrounding the penalty paid by BMB for its

late deliveries to one of its customers. The exhibit prepared by BMB and verified by Commerce

demonstrated that 1) BMB entered into a consortium agreement in [                        ] with two

other LDWP producers who agreed that they would be jointly and severally liable via a vis the

customer and that they were obligated to reimburse other consortium members for any damages

due to failure to perform by that member; 2) the terms and conditions of the late delivery penalty

were specified in the original [               ] contract and were known to all parties at the time

of sale; 3) the consortium was notified about the penalty dispute in [

prior to the filing of the case; 4) the consortium entered into extensive negotiations with the

customer to reduce the penalty even prior to January of 2018; and 5) BMB paid a substantially

larger share of the penalty because it was responsible for a majority of the delays and therefore

obligated to reimburse its consortium members for causing the delay in accordance with their

agreement. BMB Sales Verification Exhibits at Exhibit 14, pp.49-52.

       28.     Commerce noted in its verification report for BMB's sales verification that "the

consortium ... determined among themselves the penalties for which each consortium member

was responsible" and that "the consortium determined each member's' individual responsibility

based on the same documentation used by {the customer} to calculate the total penalty." BMB


                                                 13
                                                                  NON-CONFIDENTIAL
Sales Verification Report at 9.

        29.     In terms of the PMS allegation, at BMB 's cost verification, Commerce verified

that BMB did not purchase any HRC used to produce subject merchandise from Russia or

Ukraine. See Letter to Sec'y of Commerce from Morris, Manning & Martin, LLP, "Large

Diameter Welded Pipe from Turkey, Case No. A-489-833: Cost Verification Exhibits," (Oct. 5,

2018) at Exhibit 10.

                                  Briefing and Hearing Before Commerce

        30.     On November 19, 2018, BMB submitted its case brief and made the following

arguments.

        31.    First, BMB argued that given the presumption in the case of long-term contracts

that the invoice date is not the correct date of sale and the fact that the two final purchase orders

for BMB' s two U.S. customers set the essential terms of sale as verified by Commerce, the

correct date of sale for each of BMB's U.S. sales is the date of the final purchase order that

applied to each project. Both the final purchase order and shipments pursuant to that final

purchase order for [                    ] were in 2017. However in the case of [               ], all

the merchandise had been produced and ready for shipment in 2016 pursuant to the final

purchase order dated in 2016. The date of sale for [              ] was therefore in 2016 and the

sales to [             ] were not made during the POI and should be disregarded. See BMB's

Case Brief at pp.1-16.

        32.    Second, BMB argued that Commerce should revise its deduction for the late

penalty fee to include the total paid by BMB because the terms and conditions of the late

delivery penalty were established and known to all parties at the time of sale and the penalty paid

by BMB qualified as a post-sale price adjustment under Commerce's practice. See BMB's Case


                                                  14
Brief at pp.16-26.

        33.     Third, BMB argued that there is no PMS affecting the Turkish hot-rolled coil

market and accordingly no adjustment to BMB's input costs is necessary and that the PMS

adjustment methodology applied by Commerce in the Preliminary Determination was baseless

and in conflict with Commerce's prior findings regarding the hot-rolled steel market in Turkey.

See BMB's Case Brief at pp.26-32.

        34.     Finally, BMB argued that Commerce's determination that BMB's transactions

with Borusan Lojistik were not at arms-length is not supported by substantial evidence and

departs from Commerce's past practice. See BMB's Case Brief at pp.34-40.

        35.     Petitioners also submitted a case brief on November 19, 2018.

        36.     On November 28, 2018, BMB submitted a rebuttal brief disputing, among other

matters, Petitioners' argument regarding the alleged PMS in Turkey. Petitioners did not submit

case briefs discussing date of sale or the penalty fees, so BMB did not address these topics in

rebuttal. On November 28, 2018, Petitioners submitted a rebuttal brief addressing the arguments

made by BMB in its case brief.

        3 7.    On December 11, 2018, Commerce held a public hearing to address issues raised

by all parties in their case and rebuttal briefs. BMB participated in the hearing and presented

arguments against Commerce's determination to use the earlier of the invoice date or the

shipment date for date of sale for all ofBMB's home market and U.S. sales; Commerce's

determination to deny a substantial portion of the penalty paid by BMB on its home market sales

to one customer; Commerce's determination that a PMS existed in Turkey; and Commerce's

determination that BMB's transactions with Borusan Lojistik were not at arms'-length, among

other issues.


                                                15
                                  Commerce's Final Determination

       38.     On February 27, 2019, Commerce published its Final Determination. Commerce

calculated a 4.55 percent weighted-average dumping margin for BMB and continued to 1) use

the earlier of the invoice date or the shipment date for date of sale for all of BMB' s home market

and U.S. sales; 2) deduct only a portion of the penalty paid by BMB directly to the Customer for

its late deliveries; 3) find that a PMS existed in Turkey and make an upward adjustment to

BMB's costs equal to the CVD margin calculated in the terminated Hot-Rolled Steel from Turkey

investigation; and 4) determine that certain of BMB's purchases of freight and warehousing

services from Borusan Loj istik were not at arms' -length. See Final Determination; Final

Determination IDM.

       39.     On April 1, 2019, Commerce released its Amended Final Determination. In the

Amended Final Determination, Commerce calculated a 5.11 percent weighted average dumping

margin for BMB after correcting a ministerial error that affected the deduction for home market

packing expenses. See Memorandum to The File from Rebecca M. Janz, Senior International

Trade Compliance Analyst, AD/CVD Operations, Office II, "Amended Final Determination

Margin Calculations for Borusan Mannesmann Boru Sanayi ve Ticaret A.S.," (Apr. 1, 2019).

       40.     On May 2, 2019, Commerce published the antidumping duty order. Large

Diameter Welded Pipe From the Republic of Turkey: Amended Final Affirmative Antidumping

Duty Determination and Antidumping Duty Order, 84 Fed. Reg. 18,799 (Dep't Commerce May

2, 2019).

       41.     This appeal followed.




                                                16
                                   STATEMENT OF CLAIMS

                                             Count One

       42.     Paragraphs 1 to 41 are incorporated by reference.

       43.     Commerce's determination to use the earlier of the invoice date or the shipment

date as the date of sale, rather than the purchase order date, for all of BMB' s U.S. sales is

unsupported by substantial evidence and is otherwise not in accordance with law.

                                             Count Two

       44.     Paragraphs 1 to 43 are incorporated by reference.

       45.     Commerce's failure to include the full amount of the late delivery penalty paid by

BMB, as allocated on BMB's home market sales database, as a post-sale price adjustment is

unsupported by substantial evidence and is otherwise not in accordance with law.

                                            Count Three

       46.     Paragraphs 1 to 45 are incorporated by reference.

       47.     Commerce's determination that a PMS exists in Turkey which distorts the cost of

the production of LDWP fails to address evidence on the record that the Turkish HRC market is

not distorted and is unsupported by substantial evidence and is otherwise not in accordance with

law.

                                            Count Four

       48.     Paragraphs 1 to 47 are incorporated by reference.

       49.     Commerce's methodology for applying its PMS adjustment, including its

determination to adjust the reported costs of BMB's HRC purchases from all suppliers and not

only from Turkish suppliers, is unsupported by substantial evidence and is otherwise not in

accordance with law.


                                                 17
                                            Count Five

          50.    Paragraphs 1 to 49 are incorporated by reference.

          51.    Commerce's determination that BMB 's purchases of freight and warehousing

services provided by its affiliated company, Borusan Lojistik, were not at arms'-length is

unsupported by substantial evidence and is otherwise not in accordance with law.

                  DEMAND FOR JUDGMENT AND PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court:

                        a.     Hold unlawful Commerce's final antidumping duty determination
                               and reverse the factual findings and legal conclusions contained
                               therein;

                        b.     Remand this case to Commerce for a re-determination consistent
                               with the judgment and findings of this Court; and

                        c.     Grant such other relief as the Court shall deem just and proper.

                                                      Respectfully submitted,

                                                      Isl Donald B. Cameron
                                                      Donald B. Cameron
                                                      Julie C. Mendoza
                                                      R. Will Planert
                                                      Brady W. Mills
                                                      Mary S. Hodgins
                                                      Eugene Degnan
                                                      Sabahat Chaudhary
                                                      Ragan W. Updegraff

                                                      MORRIS MANNING & MARTIN LLP
                                                      1401 Eye Street, NW, Suite 600
                                                      Washington, D.C. 20005

                                                      Counsel to PlaintiffBorusan Mannesmann
                                                      Boru Sanayi ve Ticaret A.$.
Dated: May 3, 2019




 12603804 vi                                     18
